tcmemo_2013_108 united_states tax_court mohamed mawji and fatema mawji petitioners v commissioner of internal revenue respondent docket no filed date thomas a sadaka and thomas f hudgins for petitioners joel d mcmahan for respondent memorandum opinion chiechi judge respondent determined the following deficiencies in thomas a sadaka mr sadaka who has his office in orlando florida has represented petitioners since he filed the petition on their behalf thomas f hudgins mr hudgins who has his office in naples florida did not enter an appearance in this case until date shortly before the commencement of the date trial session in tampa florida at which this case was calendared for trial and accuracy-related_penalties under sec_6662 on petitioners’ federal_income_tax tax for their taxable years and year deficiency dollar_figure big_number accuracy-related_penalty dollar_figure dollar_figure we must decide whether to sustain the determinations in the notice_of_deficiency that respondent issued to petitioners for their taxable years and we hold that we will sustain those determinations background all of the facts have been deemed established for purposes of this case under rule f petitioners resided in florida at the time they filed the petition during each of the years and the taxable years at issue petitioners owned or controlled businesses that sold inter alia computer hardware products all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure during petitioners maintained in the united_states a capital one credit card a financial_account with bank of america bearing an account number ending in a financial_account with wachovia bearing an account number ending in a financial_account with suntrust bearing an account number ending in and a financial_account with wachovia in the name nexon we shall refer collectively to all of those listed accounts that petitioners maintained during in the united_states as u s financial accounts during petitioners deposited dollar_figure to their u s financial accounts during petitioners maintained in the united kingdom a financial_account with first trust bearing an account number ending in a financial_account with first trust bearing an account number ending in a financial_account with first trust bearing an account number ending in and a financial_account with first trust bearing an account number ending in we shall refer collectively to all of those listed accounts that petitioners maintained in the united kingdom during as u k financial accounts during petitioners deposited dollar_figure to their u k financial accounts during petitioners maintained in the united_states a financial_account with bank of america bearing an account number ending in a financial_account with suntrust bearing an account number ending in a financial_account with wachovia bearing an account number ending in and a financial_account with wachovia bearing an account number ending in we shall refer collectively to all of those listed accounts that petitioners maintained in the united_states during as u s financial accounts during petitioners deposited dollar_figure to their u s financial accounts during petitioners maintained in the united kingdom a financial_account with first direct bearing an account number ending in a financial_account with first direct bearing an account number ending in a financial_account with first direct bearing an account number ending in a financial_account with first direct bearing an account number ending in and a financial_account with first direct bearing an account number ending in we shall refer to all of those listed accounts that petitioners maintained in the united kingdom during as u k financial accounts during petitioners deposited dollar_figure to their u k financial accounts petitioners filed form_1040 u s individual_income_tax_return for each of their taxable years tax_return and tax_return in the tax_return they reported wages salaries tips etc of dollar_figure taxable interest of dollar_figure and total income of dollar_figure petitioners failed to report for their taxable_year gross_receipts of dollar_figure in schedule c profit or loss from business schedule c in their tax_return petitioners reported wages salaries tips etc of dollar_figure taxable interest of dollar_figure rental real_estate royalties partnerships s_corporations trusts etc from schedule e supplemental income and loss schedule e of -dollar_figure and total income of dollar_figure petitioners failed to report in their tax_return schedule c gross_receipts of dollar_figure respondent issued a notice_of_deficiency notice to petitioners for their taxable years and in that notice respondent determined inter alia it is determined that in the absence of adequate_records your taxable_income for the tax years and has been computed by reference to bank_deposits and cash payments plus personal and other nondeductible expenditures if any thus it is determined you had additional gross business income for both years accordingly taxable_income is increased dollar_figure for the taxable_year ended petitioners also failed to report in their tax_return schedule c-2 gross_receipts of dollar_figure and schedule e income of dollar_figure from aegis inc petitioners indicated in the pretrial memorandum that they filed late on date that they do not contest the determinations that respondent made in the notice_of_deficiency issued to them for their taxable years and discussed in the text requiring them to report those respective amounts in their tax_return date and dollar_figure for the taxable_year ended date it is determined that as a result of embezzlement of funds from eaegis incorporated to pay personal expenses that you have additional flow-through income of dollar_figure reportable on your individual return for the tax_year accordingly taxable_income is increased dollar_figure for the taxable_year ended date see 4605-a for eaegis incorporated it is determined that fatema mawji had additional income of dollar_figure as payment for bookkeeping services rendered during to eaegis llc accordingly taxable_income is increased dollar_figure for the taxable_year ended date respondent also determined in the notice that petitioners are liable for each of their taxable years and for the accuracy-related_penalty under sec_6662 on date we issued an order to show cause osc in which we granted respondent’s motion for order to show cause why proposed facts and evidence should not be accepted as established as provided in rule f respondent’s rule f motion in that osc we also ordered petitioners to file the name of the company from which petitioners reported in their tax_return schedule e income of dollar_figure is spelled inconsistently in different documents in the record for convenience we shall use the spelling aegis see supra note see supra note see supra note a response to the osc which complied with rule f and in which they were to show why the matters set forth in respondent’s proposed stipulation of facts and the exhibits referenced therein and attached thereto should not be deemed established for purposes of this case we further stated in the osc if by the date specified date no response is received with respect to any such matter or portion thereof in respondent’s proposed stipulation of facts and the exhibits referenced therein and attached thereto or if the response is evasive or not fairly directed to any such matter or portion thereof that matter or portion thereof will be deemed established for purposes of this case and an order will be entered pursuant to rule f on date petitioners filed a response to the osc petitioners did not show in that response as they were required to do by our osc and rule f why the matters set forth in respondent’s proposed stipulation of facts and the exhibits referenced therein and attached thereto should not be deemed established for purposes of this case consequently by order dated date we made the osc absolute and ordered that the facts and evidence set forth respondent’s proposed stipulation of facts and the exhibits referenced therein and attached thereto were attached as an exhibit to respondent’s rule f motion the osc explicitly required that we receive petitioners’ response to the osc on or before date in respondent’s proposed stipulation of facts and the exhibits referenced therein and attached thereto are deemed established for purposes of this case on date petitioners filed a motion for reconsideration of our order dated date petitioners’ motion for reconsideration petitioners did not show in that motion why the matters set forth in respondent’s proposed stipulation of facts and the exhibits referenced therein and attached thereto should not be deemed established for purposes of this case consequently by order dated date we denied petitioners’ motion for reconsideration on date respondent timely filed a pretrial memorandum in that pretrial memorandum respondent indicated that respondent expected to call as a witness at trial raza meghjee and that respondent reserved the right to call at trial impeachment witnesses and any witnesses listed in the pretrial memorandum that petitioners filed in respondent’s pretrial memorandum respondent estimated that the trial in this case would take two hours in that pretrial memorandum respondent stated inter alia that respondent intends to rely on the stipulations of fact deemed established by this court’s order dated date to support respondent’s income determinations on date petitioners filed late a pretrial memorandum in that pretrial memorandum petitioners indicated that petitioners may testify as witnesses at trial and that they reserved the right to call at trial impeachment witnesses and those witnesses listed in respondent’s pretrial memorandum in petitioners’ pretrial memorandum petitioners estimated that the trial in this case would take eight hours in that pretrial memorandum petitioners stated petitioner contends and can show that the deposits categorized by the respondent as unreported income of the petitioners was in reality the petitioners own money that was being transferred from one account of their accounts to another and that the money was all savings and income of the petitioner that had previously been taxed as appropriate in either the united_states or the united kingdom reproduced literally on date respondent filed a motion in limine in that motion respondent stated on date respondent received petitioners’ late- filed pretrial memorandum in which petitioners assert they will over the course of an eight hour trial present testimony to contradict the facts deemed established in this case petitioners suggest that the evidence they intend to offer will establish that the income determined by respondent’s bank_deposits analysis consists of non-taxable transfers however petitioners have refused to provide documents to respondent to support their contention instead petitioners have engaged in a pattern of behavior designed to prevent respondent from receiving information regarding petitioners’ income and financial accounts in fact during respondent’s examination of petitioners’ and income_tax years and throughout respondent’s preparation for trial of this case respondent has requested information including foreign and domestic financial_account records copies of income_tax returns allegedly filed in the united kingdom and other information that may support petitioners’ position but in each instance petitioners have refused to produce all of the requested information instead as detailed in respondent’s report filed with this court on date petitioners have employed an abusive tactic of refusing to produce information in response to respondent’s requests because of petitioners’ refusal to voluntarily exchange information informally or formally and their refusal to participate in the stipulation process respondent filed a tax_court rule f motion on date that motion was granted on date and after granting petitioners an opportunity to respond this court issued an order on date that deemed established for purposes of this case those facts and exhibits referred to in and attached to respondent’s proposed stipulation of facts now in their late-filed pretrial memorandum served on respondent petitioners assert that they will produce testimony or some other evidence during an eight hour trial to contradict the facts deemed established in this case notwithstanding that petitioners have never produced the information in response to respondent’s requests after failing to properly respond to respondent’s discovery requests and failing to participate in the stipulation process petitioners should not be permitted to introduce evidence that contradicts those facts deemed established by this court’s order dated date consequently respondent moves that this court exclude any evidence offered by petitioners that contradicts the facts deemed established in this case on date we granted respondent’s motion in limine on date this case was called from the calendar calendar call for our trial session in tampa florida counsel for petitioners mr sadaka and mr hudgins and counsel for respondent joel d mcmahan appeared mr mcmahan informed us that the case was for trial mr hudgins initially spoke at the calendar call on behalf of petitioners and stated that mr mcmahan had informed him on date that we had granted respondent’s motion in limine but according to mr hudgins it wasn’t posted on the docket mr hudgins stated as follows with respect to our having granted respondent’s motion in limine i believe that the motion may have been granted improvidently or without due course for the evidence which i believe actually has a material bearing on the case here we asked mr hudgins whether he was making an oral motion to vacate our order dated date granting respondent’s motion in limine he replied that he was we indicated that after the calendar call we would have a hearing on that oral motion we then asked whether the parties wanted to raise anything else at the calendar call mr hudgins stated provided that we’re able to actually call witnesses we would estimate that it would take date was the day after mr hudgins had filed an entry of appearance in this case approximately at that point we corrected mr hudgins’ misstatement of what our granting of respondent’s motion in limine meant we stated the motion in limine didn’t have anything to do with calling witnesses it had to do with what those witnesses could testify to and or what exhibits could be introduced through the witnesses mr hudgins then made an oral motion to vacate our order dated date making the osc absolute we denied that oral motion on date this case was recalled for hearing on petitioners’ oral motion to vacate our order dated date granting respondent’s motion in limine counsel for petitioners mr hudgins and counsel for respondent mr mcmahan appeared at the conclusion of that hearing we denied petitioners’ oral motion to vacate our order dated date granting respondent’s motion in limine on date this case was recalled for trial mr hudgins counsel for petitioners and mr mcmahan counsel for respondent appeared mr hudgins informed us that petitioners intended to call only one witness at trial petitioner mohamed mawji mr mawji mr mcmahan informed us that respondent did not intend to call any witnesses mr hudgins called mr mawji as a witness and asked him the following question mr mawji you are the taxpayer correct mr mawji responded correct at that point mr hudgins stated your honor given this court’s pretrial procedure at this point the petitioners would like to rest their case mr mcmahan then stated that respondent rests we asked respective counsel for the parties whether the parties wanted to file posttrial briefs they responded that they did not although petitioners called mr mawji as their witness he did not testify except to state that he was the taxpayer and respondent did not call any witnesses as a result we had this case submitted on the basis of the facts deemed established under rule f discussion petitioners bear the burden of proving error in the determinations in the notice that remain at issue see rule a 290_us_111 we have found the following facts during each of the years and the taxable years at issue petitioners owned or controlled businesses that sold inter alia computer hardware products during petitioners maintained in the united_states a capital one credit card a financial_account with bank of america bearing an account see supra note number ending in a financial_account with wachovia bearing an account number ending in a financial_account with suntrust bearing an account number ending in and a financial_account with wachovia in the name nexon during that year petitioners deposited dollar_figure to their u s financial accounts during petitioners maintained in the united kingdom a financial_account with first trust bearing an account number ending in a financial_account with first trust bearing an account number ending in a financial_account with first trust bearing an account number ending in and a financial_account with first trust bearing an account number ending in during that year petitioners deposited dollar_figure to their u k financial accounts during petitioners maintained in the united_states a financial_account with bank of america bearing an account number ending in a financial_account with suntrust bearing an account number ending in a financial_account with wachovia bearing an account number ending in and a financial_account with wachovia bearing an account number ending in during that year petitioners deposited dollar_figure to their u s financial accounts during petitioners maintained in the united kingdom a financial_account with first direct bearing an account number ending in a financial_account with first direct bearing an account number ending in a financial_account with first direct bearing an account number ending in a financial_account with first direct bearing an account number ending in and a financial_account with first direct bearing an account number ending in during that year petitioners deposited dollar_figure to their u k financial accounts petitioners filed their tax_return and their tax_return in their tax_return they reported wages salaries tips etc of dollar_figure taxable interest of dollar_figure and total income of dollar_figure petitioners failed to report in their tax_return schedule c gross_receipts of dollar_figure in their tax_return petitioners reported wages salaries tips etc of dollar_figure taxable interest of dollar_figure rental real_estate royalties partnerships s_corporations trusts etc from schedule e of -dollar_figure and total income of dollar_figure petitioners failed to report in their tax_return schedule c gross_receipts of dollar_figure petitioners also failed to report in their tax_return schedule c-2 gross_receipts of dollar_figure and schedule e income of dollar_figure from aegis inc petitioners continued on the record before us we sustain the deficiency determinations for petitioners’ taxable years and we turn now to respondent’s determinations that petitioners are liable for each of their taxable years and for the accuracy-related_penalty under sec_6662 respondent has the burden of production with respect to those determinations see sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose higbee v commissioner supra pincite the accuracy-related_penalties at issue although respondent bears the burden of production with respect to those penalties respondent need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related continued indicated in the pretrial memorandum that they filed late on date that they do not contest the determinations that respondent made in the notice issued to them for their taxable years and requiring them to report those respective amounts in their tax_return penalty that respondent determined to impose on petitioners for each of their taxable years and petitioners advanced no argument in their pretrial memorandum and adduced no evidence with respect to the accuracy-related_penalties at issue on the record before us we sustain the accuracy-related_penalty determinations for petitioners’ taxable years and to reflect the foregoing and the concessions of petitioners decision will be entered for respondent
